RJT INVESTMENTS X, LLC, RANDALL J. THOMPSON, TAX MATTERS PARTNER, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.RJT Invs. X, LLC v. Comm'rDocket No. 11769-05United States Tax Court2006 U.S. Tax Ct. LEXIS 39; April 18, 2006, Decided*39 For RJT INVESTMENTS X, LLC, RANDALL J. THOMPSON, TAX MATTERS PARTNER, Petitioner: Edward Morris Robbins, Jr., Hochman, Salkin, Rettig, etc., Beverly Hills, CA.David Laro, Judge.David LaroORDEROn April 5, 2006, the Court filed respondent's Motion for Summary Judgment. On April 17, 2006, the Court filed petitioner's Reply to Respondent's Motion for Summary Judgment and Petitioner's Cross-Motion for Summary Judgment. Also on April 17, 2006, the Court filed respondent's Response to Petitioner's Reply to Respondent's Motion for Summary Judgment and Petitioner's Cross-Motion for Summary Judgment. On April 5, 2006, the Court filed petitioner's Motion to Dismiss This Case for Lack of Jurisdiction. On April 10, 2006, the Court filed respondent's Response to Petitioner's Motion to Dismiss for Lack of Jurisdiction. Upon due consideration, it isORDERED that petitioner's motion to dismiss for lack of jurisdiction is denied. It is furtherORDERED that respondent's motion for summary judgment is granted. It is furtherORDERED that petitioner's cross-motion for summary judgment is denied./s/ David LaroDavid LaroJudgeDated: Washington, D.C.April 18, 2006